10/03/2022


        IN THE SUPREME COURT OF THE STATE OF MONTANA
                  Supreme Court Cause No. DA 22-0259                           Case Number: DA 22-0259




__________________________________________________________________

 CHARLES PATRICK COKER,

              Petitioner/Appellee,
                                                ORDER DISMISSING
 and                                            APPEAL

 EMILIE JOY COKER,

              Respondent/Appellant.


       This matter came before the Court on Appellant’s Motion to Voluntarily

Dismiss Appeal. Having considered the same, and for good cause shown,

       IT IS HEREBY ORDERED that this matter is dismissed.

       DATED and electronically signed as indicated below.




                                                                    Electronically signed by:
                                                                          Mike McGrath
                                                             Chief Justice, Montana Supreme Court
                                                                         October 3 2022